It would serve no good purpose to review this record in detail. It is sufficient to say generally that the evidence in this case should have been confined and limited to facts affecting the act of the defendant at the time and place of the alleged commission of the offense. Evidence of the speed at which defendant was driving his truck at other times and places was irrelevant. When this evidence is eliminated there is an entire absence of evidence authorizing a conviction. The general charge as requested by defendant should have been given. Gladden v. State, ante, p. 85, 112 So. 541.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.